 Case 1:21-cv-00312-HYJ-PJG ECF No. 4, PageID.41 Filed 04/12/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

HARVEY PRESTON, No. 235170,

      Plaintiff,                                      Case No. 4:20-cv-12159
                                                      Stephanie Dawkins Davis
v.                                                    United States District Judge

RICHARD D. RUSSELL, AND
STEPHANIE KLIMALA,

     Defendants.
___________________________________/

 ORDER TRANSFERRING CASE TO THE UNITED STATES DISTRICT
     COURT FOR THE WESTERN DISTRICT OF MICHIGAN

      Plaintiff Harvey Preston is a Michigan prisoner incarcerated at the Oaks

Correctional Facility in Manistee, Michigan. The pro se complaint names MDOC

Hearings Administrator Richard D. Russell and Stephanie Klimala, who is

presumably another MDOC official, as Defendants. The complaint concerns the

loss of Plaintiff’s personal property at the Ionia Correctional Facility.

      The determination of the proper venue for a civil action in federal court is

generally governed by 28 U.S.C. § 1391. Relevant here, the statute provides that a

civil action may be brought in (1) a judicial district in which any defendant resides;

or (2) a judicial district in which a substantial part of the events or omissions

giving rise to the claim occurred. 28 U.S.C. 1391(b)). If venue is improper in the

district where a case is filed, but would be proper in another district, “a district
 Case 1:21-cv-00312-HYJ-PJG ECF No. 4, PageID.42 Filed 04/12/21 Page 2 of 2




court has the power to sua sponte transfer [the] case.” Cosmichrome, Inc. v.

Spectra Chrome, LLC, 504 Fed. Appx. 468, 472 (6th Cir. 2012).

      Plaintiff’s facility is located in Manistee County, Michigan. Defendants are

employed in Ingham County. The events giving rise to the complaint are alleged

to have occurred in Ionia County. Manistee, Ingham, and Ionia Counties are part

of the Western District of Michigan. 28 U.S.C. § 102(b). Because there is no

apparent basis for venue to lie in this district, but there are facts in the complaint

suggesting that venue would be proper in the Western District, the Court finds that

the interests of justice would be served by transferring the case to the district where

it should have been filed in the first instance. 28 U.S.C. § 1406(a).

      IT IS ORDERED that this case be transferred to the United States District

Court for the Western District of Michigan pursuant to 28 U.S.C. §1406(a).

      It is noted that this Court has not decided Plaintiff’s motion to proceed in

forma pauperis, nor has the Court reviewed Plaintiff’s complaint under 28 U.S.C.

§§ 1915(e)(2), 1915A, or under 42 U.S.C. §1997e(c).

      IT IS SO ORDERED.

                                                s/Stephanie Dawkins Davis
                                                Stephanie Dawkins Davis
                                                United States District Judge
Dated: April 12, 2021




                                            2
